office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 gl-109501-05 uilc date date to loren b mark associate area_counsel los angeles group small_business self-employed from janice r feldman assistant to the branch chief administrative provisions judicial practice branch procedure administration subject ability to provide refund to taxpayer who was granted relief under sec_6015 during pendency of her chapter bankruptcy proceeding this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer spouse year year date date date date date date date date --------------------- ------------------- ------- ------- -------------------- -------------------------- -------------------------- ---------------------- -------------------------- ----------------- --------------------- ----------------------- --------------------------- -------------------------- --------------- ------------- --------------- ------------- gl-109501-05 date date amount dollar_figurew amount dollar_figurex amount dollar_figurey amount dollar_figurez issue sec_1 whether the service must refund amounts received through the chapter plan after the service granted relief under sec_6015 if it is determined that the payments exceeded the amount taxpayer owed after application of sec_6015 if taxpayer is entitled to a refund whether the refund should be issued to the bankruptcy trustee or issued directly to taxpayer conclusion sec_1 yes to the extent that the service received payments that exceeded the amount taxpayer owed after application of sec_6015 the payments should be returned if it is determined that taxpayer is entitled to a refund then under the facts of this case the refund should be issued directly to taxpayer facts the pertinent facts are as follows taxpayer filed joint federal_income_tax returns with her husband spouse for the year and year taxable years the service subsequently determined that there were total deficiencies additions to tax and interest of amount dollar_figurew and amount dollar_figurex relating to the year and year taxable years respectively the service assessed those amounts on date and date for the year and year taxable years respectively on date taxpayer and spouse filed a chapter petition with the u s bankruptcy court on date the u s bankruptcy court entered an order granting taxpayer a discharge in her joint chapter case however the deficiencies for the year and year taxable years were not discharged in that proceeding on date taxpayer individually filed a chapter petition with the u s bankruptcy court the service’s filed a timely proof_of_claim in taxpayer’s chapter proceeding and the proof_of_claim included the year and year joint tax_liabilities on date taxpayer filed with the service a form_8857 request for innocent spouse relief seeking relief under sec_6015 for her year and year joint tax_liabilities on date the u s bankruptcy court confirmed taxpayer’s chapter plan as amended the amended plan provided that all claims be paid in full including the year and year tax_liabilities and that taxpayer’s right to claim innocent spouse relief shall survive gl-109501-05 confirmation the order confirming plan also provided that taxpayer’s right to claim innocent spouse relief shall survive confirmation on date the service received payments from the chapter trustee of amount dollar_figurey and amount dollar_figurez which were applied to the tax_liabilities for the year and year taxable years respectively these payments however did not fully satisfy the year and year tax_liabilities by final notice_of_determination dated date the service determined that taxpayer was entitled to elect to allocate an unpaid deficiency pursuant to sec_6015 the service continued to receive payments pursuant to the chapter plan after date when the plan was completed taxpayer’s joint liabilities for year and year had been fully paid on date the taxpayer received a chapter discharge although taxpayer was granted relief under sec_6015 taxpayer now is concerned the service never performed the required allocation of the items giving rise to the deficiency pursuant to sec_6015 we do not have the administrative file and we understand that thus far the service has not been able to locate the file so we do not know if or how the service allocated the liability furthermore based on the information provided it does not appear that the service’s records were adjusted to reflect the service’s determination that taxpayer was entitled to sec_6015 relief law and analysis taxpayers filing joint federal_income_tax returns are generally jointly and severally liable for all taxes due sec_6013 relief from joint liability is available in limited circumstances under sec_6015 sec_6015 c f sec_6015 provides that spouses who are no longer married legally_separated or living apart for the months preceding the election may elect to allocate the joint liability sec_6015 sec_6015 allows a taxpayer to elect that her liability for any deficiency with respect to the joint_return be limited to the portion of such deficiency that is properly allocable to her under sec_6015 sec_6015 and sec_1_6015-3 provide rules for how to allocate the deficiency issue should the service refund amounts received through the chapter plan after the service granted relief under sec_6015 generally taxpayers are not entitled to receive refunds as a result of relief granted under sec_6015 sec_6015 sometimes however the service has returned funds to taxpayers were the funds were received in contravention of the service's administrative practice or policy see eg rivera v commissioner tcmemo_2005_33 n similarly the service should not be prevented from returning funds that it was not legally entitled to receive taxpayer filed a chapter bankruptcy petition on date on date taxpayer filed a request for relief from joint_and_several_liability with the service on date taxpayer’s chapter plan was confirmed subject_to taxpayer’s sec_6015 claim thus gl-109501-05 taxpayer’s eligibility for relief under sec_6015 remained open during the pendency of the chapter proceeding on date the service issued a final notice_of_determination to taxpayer granting relief under sec_6015 the service’s determination was a final_determination and thus the service should have adjusted its records to reflect the final notice_of_determination and amended or withdrawn its claim accordingly see irm and once taxpayer was granted sec_6015 relief for year and year the service was not entitled to receive from the trustee payments in excess of what taxpayer owed after application of sec_6015 in this case based on the information provided it does not appear that the service adjusted its records to reflect the service’s determination granting sec_6015 relief the service continued to receive payments through the bankruptcy_estate in the same amount as provided by the confirmed plan and there is no indication that the service’s proof_of_claim was amended or withdrawn after date to reflect the service’s determination currently we do not have enough facts to reconstruct the sec_6015 allocation to determine the exact amount if any that taxpayer owed with respect to her year and year income_tax liabilities after application of sec_6015 if for example after application of sec_6015 taxpayer has dollar_figure remaining tax_liability for year and year then the service would not have been entitled to receive any payments toward the year and year joint tax_liabilities after date because taxpayer had no remaining tax_liability for the year and year tax years thus the service should work with taxpayer to obtain the necessary information to compute the amount allocable to taxpayer for year and year on date after application of sec_6015 if it is determined that the service received payments that exceeded what taxpayer owed then the excess should be returned issue should any refund be issued to taxpayer or the trustee when the service is issuing a refund of payments received pursuant to a bankruptcy proceeding it may be necessary for the service to consult with the trustee to determine if the refund check should be issued to the trustee or the taxpayer under the facts of this case all claims provided for by taxpayer’s confirmed plan were paid in full there does not appear to be any creditors who might be entitled to receive a share of any refund determined after a reconstruction of the sec_6015 allocation of taxpayer’s year and year tax_liabilities consequently any refund should be issued directly to taxpayer in this case case development hazards and other considerations there are no hazards or other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
